Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 1 of 7

EXHIBIT 2

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 2 of 7

IN THE

FOR THE

UNITED STATES

VS.

DEPOSITION OF:

DATE:

TIME:

LOCATION:

REPORTED BY:

Ca

1250

 

THE STATE OF MISSISSIPPI,

Melodie Peet September 25, 2018

Page l
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI

NORTHERN DIVISION

- - - - - - - - x
OF AMERICA,
Plaintiff,
Civil Action NO.
3:16~Cv-00622
Defendant.
- - - - - - - - x

MELODIE PEET

Tuesday, September 25, 2018
8:53 a.m.

Capital Reporting Company

1250 Eye Street, N.W.
Washington, D.C.
Denise M. Brunet, RPR
Reporter/Notary

pital Reporting Company
Eye Street, N.W , Suite 350
Washington, D.C. 20005

WWW.CapitalRepor`tingCompany.com
202-857-3376

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 3 of 7

Melodie Peet

 

Page 21

Q When I refer to SMI in this deposition,
I'm referring to serious mental illness. Would
that be okay?

A YeS.

Q All right. How do you know when a state
has sufficient community-based services to meet
the needs of its SMI population?

A There's no -- you know, there's no
formula to answer that question. I think those of
us who work in this field have, you know, wished
for that formula for a long time. But NASMHPD,
National Association of Mental Health Program
Directors, put out a series of monographs just
last year about what an ideal community system
would look like or what state hospital need would
look like if there was an adequate community
mental health system. And at the front end of
that series of monographs, you know, they restated
that there's no formula.

In my experience, what you have to do is,
you know, put the infrastructure in place, the

basics that are, you know, really seen as the core

 

WWW.CapitalReportingCompany.com
202-857-3376

September 25, 2018

 

10

11

12

13

14

15

16

17

18

19

20

21

22

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 4 of 7
Melodie Peet September 25, 2018

 

 

 

Page 22

elements of a community-based system, and then
monitoring utilization and continue to adapt and
expand the services based on that utilization.
Because not only does it change based on,

you know, numbers of people coming out of state
hospitals, for example, if you have, for example,
good ACT teams in place, the level of acuity of
need will go down over time. So it's a constantly
moving picture that really requires, I would say,
annual assessments about demand for services, and
then, you know, you've got to figure that out and
go back to the legislature with a request for an
additional appropriation. That's been my
experience -- or not, depending on the direction
the demand is moving.

Q The monographs you just mentioned, did

one discuss the need for inpatient psychiatric

beds?
A It did.
Q Do you recall its conclusion?
A My recollection is the conclusion was --

and this is sort of consistent across most of the

 

WWW.CapitalReportingCompany.com
202-857-3376

_ ____1

l
|
l
|

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 5 of 7

 

 

Melodie Peet September 25, 2018
Page 55
Q For other community-based services you've

identified on pages 11 through 14 of your report,
did you make any determinations regarding what it
would cost Mississippi to provide any of those
services?

A 1 did not.

Q Do you have any knowledge regarding what
states sufficiently provide CSU services to its

adults with SMI?

A 1 have not analyzed that.
Q All right. Let's take about PACT,
P~A-C-T, and intensive case management. What

should Mississippi do regarding PACT?

A 1 think Mississippi should ensure that
there's at least one PACT team in each region.
It's been proven to be one of the most effective
services at helping to maintain people safely in
the community. 1 think it's an essential part of
the service array.

Q Does PACT have any limitations?

A One of -- there are pluses and minuses to
trying to use the PACT model in a rural area. 1

 

WWW.CapitalReportingCompany.com
202-857-3376

10

11

12

13

14

15

16

17

18

19

20

21

22

 

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 6 of 7
Melodie Peet September 25, 2018

Page 56

think the pluses are, you know, there's often a
paucity of services in rural parts of any state
and ACT is designed to be a self-contained service
model so you don't have to rely so much on
external services.

The downside to trying to use PACT
sometimes is work force considerations. 1 mean,
since it relies on an interdisciplinary team with
either psychiatrists or an APRN, for example,
sometimes it's hard to find those people in rural
parts of the state. So many rural areas have
tried adaptations to the PACT model, looking at
the differences in the array of professionals on
the team, for example.

Q When you refer to ACT, is that the same
thing as PACT?

A Sorry, yes.

Q No, it's fine. Do you think some of the
modifications that have been made to PACT in rural
areas may be appropriate for rural areas in
Mississippi?

A 1f 1 were the director, 1 would try -- 1

WWW.CapitalReportingCompany.`com
202-857-3376

 

10

11

12

13

14

15

16

17

18

19

20

21

22

 

 

Case 3:16-cV-00622-CWR-FKB Document 152-2 Filed 01/21/19 Page 7 of 7

Melodie Peet September 25 , 2018

 

Page 57

would try those adaptations to see if they could
work in those regions. 1 think the -- the
essential ingredient in PACT is the intensity of
the service connection and the availability. And
1 think -- if you maintain that, 1 think you can
find ways to connect people to the disciplines
that may be not, you know, there on a daily basis.
So, yes, 1 think they should experiment with
adaptations to the model.

Q 1s PACT voluntary?

A Yes. 1t uses a very aggressive
engagement model, but it's voluntary.

Q 1n your involvement in this case, did you
determine the array of services that PACT teams
offer in Mississippi?

A 1t's my understanding that Mississippi
was attempting to develop their PACT teams with
fidelity to the original program model that was
established by Len Stein in Wisconsin.

Q 1n the regions that Mississippi does
offer PACT, did you identify any PACT services

that should be offered that Mississippi is not

 

WWW.CapitalReportingCompany.com
202-857-3376

 

